DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2015/0375360, previously cited) in view of Ocken (US 2017/0090543, previously cited).
Regarding claim 1, Beckman teaches a cluster-tool assembly (60) for abrasive flow machining of a plurality of airfoils comprising an airfoil cluster (10), the airfoil cluster including a supporting rail (14) and the plurality of airfoils (12) spaced about the supporting rail; and a sacrificial tool (36) formed with the airfoil cluster, the sacrificial tool including a body (64) and a plurality of prongs (66) extending from the body (fig 5), wherein the sacrificial tool of the cluster-tool assembly is made of a softer material than the material used to fabricate the airfoil cluster ([0040], [0050]; airfoil cluster made of metal, sacrificial tool made of plastic), such that the plurality of airfoils is polished while the sacrificial tool is abraded away during abrasive flow machining of the plurality of airfoils (this function is provided by the difference in materials; abrasive flow machining would necessarily cause abrading away of sacrificial tool). Beckman does not teach how the sacrificial tool is formed with the airfoil cluster. However, it has been held that it is obvious to make separate pieces integral (MPEP 2144.04 V. B). Additionally, Ocken teaches a method for abrasive flow machining including a sacrificial tool (106) unitarily formed with the workpiece (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the sacrificial tool of Beckman integral with the airfoil cluster to allow simultaneous forming of the tool and airfoil cluster as taught by Ocken ([0018]) for increased manufacturing speed and precision. 
Regarding claims 2-8, Beckman, as modified, teaches all the limitations of claim 1 as described above. Beckman further teaches a first airfoil (78) is positioned between a first prong and a second prong of the plurality of prongs (fig7); wherein the first airfoil includes a foil tip 
Regarding claims 9-12, Beckman, as modified, teaches all the limitations of claim 1 as described above. Beckman further teaches each one of the plurality of airfoils includes a foil tip portion (top of foils in fig 7) unitarily connected to the body of the sacrificial tool  (from modification to make integral based on the teachings of Ocken; tip portion is not provided with .
Response to Arguments
Applicant's arguments filed 18 Oct 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach abrasion of the sacrificial tool during abrasive flow machining. However, this limitation is functional and related to the intended use of the tool and does not define over the structure of the prior art. Further, Beckman teaches the tool being used in an abrasive flow machining in which abrasives are flowed directly inside the channels formed by the sacrificial tool ([0051]). This machining would .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723